Citation Nr: 0918727	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  04-41 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for disability claimed 
as a residual of asbestos exposure.

2.  Entitlement to service connection for major depressive 
disorder with psychotic features, claimed as depression, 
anxiety, paranoia, obsessive compulsive disorder, and 
hypochondria.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1982 to 
November 1988.

These matters came to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision in which the 
RO denied service connection for depression, for 
hypertension, for arthritis and for asbestos exposure.  The 
Veteran filed a notice of disagreement (NOD) in January 2004; 
and the RO issued a statement of the case (SOC) in October 
2004.  The following month, the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals).

On his VA Form 9, the Veteran checked a box indicating that 
he wanted a Board hearing at a local VA office before a 
Veterans Law Judge.  In February 2006, the RO sent the 
Veteran a letter notifying him that a Board hearing had been 
scheduled for April 5, 2006.  In March 2006, the February 
2006 hearing notification letter was returned to sender (the 
RO) as undeliverable, unable to forward.  In April 2006, the 
Veteran failed to report for a Board hearing scheduled before 
a Veterans Law Judge at the RO.

In May 2007, the Board remanded the matters on appeal to the 
RO in order to establish the proper current mailing address 
for the Veteran and to afford the Veteran a second 
opportunity for his requested Board hearing.  See Woods v. 
Gober, 14 Vet. App. 214, 220-21 (2000).  In July 2007, the RO 
sent a letter to the Veteran at the other plausible address 
in the record notifying him that a Board hearing had been 
scheduled for September 11, 2007.  Later the same month, the 
July 2007 hearing notification letter was returned to sender 
(the RO) as undeliverable, unable to forward.  An August 2007 
response from the Veteran's representative revealed that 
there was no new information concerning another plausible 
address.  In September 2007, the Veteran again failed to 
report for a Board hearing scheduled before a Veterans Law 
Judge at the RO.

In November 2007, the Board remanded the matters on appeal to 
the RO for additional development, an opportunity for the 
Veteran to provide additional evidence, and for 
readjudication of the claims.  Subsequently, multiple 
letters, including the most recent supplemental SOC (SSOC), 
were sent to the Veteran and returned as undeliverable to VA.  
In June 2008, a notice letter was sent to an alternate 
address.  The letter asked that the Veteran provide a letter 
in writing stating his current mailing address.  While no 
response was received from the Veteran acknowledging that the 
letter was received or that the address was valid, the letter 
to the Veteran was not returned as undeliverable.

"Notice" means written notice sent to a claimant at his 
latest address of record.  38 C.F.R. § 3.1(q) (2008).  If a 
veteran relocates or changes his mailing address, it is his 
responsibility to keep VA aware of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
locate him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Under these circumstances, the Board deems the hearing 
request as having been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2008).

The Board's decision addressing the claims for service 
connection for a disability claimed as a residual of asbestos 
exposure is set forth below.  The claims for service 
connection for arthritis, major depressive disorder with 
psychotic features (claimed as depression, anxiety, paranoia, 
obsessive compulsive disorder, and hypochondria), and 
hypertension are addressed in the remand following the order; 
those matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  While the Veteran has complained of having a disability 
as a residual of asbestos exposure, there is no competent 
medical evidence that the Veteran currently has any residual 
disability from asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for disability claimed as 
a residual of asbestos exposure are not met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a November 2002 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for claimed psychiatric disorders, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  

The December 2003 RO rating decision reflects the initial 
adjudication of the claim after issuance of the November 2002 
letter.  A July 2004 letter provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claim for service connection for a 
disability as a residual of asbestos exposure (and claimed 
psychiatric disorders), as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  After 
issuance of the July 2004 letter, and opportunity for the 
Veteran to respond, the October 2004 and December 2008 SSOCs 
reflect readjudication of the claims.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The Board notes that the Veteran has not been provided 
specific notice regarding disability ratings and effective 
dates.  However, because the Board's decision herein denies 
the claims for service connection, no disability rating or 
effective date is being, or will be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.  Moreover, attempts 
have been made to provide the Veteran with notice regarding 
disability ratings and effective dates; however, the Veteran 
has not kept his address current with VA and the notice 
letters (April 2006, February 2008) sent to the Veteran have 
been returned to VA as undeliverable.   

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of November 2002 
and December 2002 VA examinations.  Also of record and 
considered in connection with the appeal are various 
statements provided by the Veteran, his representative and a 
Marine he served with, on his behalf.  The Board also finds 
that no additional RO action to further develop the record is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Residuals of Asbestos Exposure

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA's Adjudication Procedure 
Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part 
IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  See VAOPGCPREC 4-00.  VA must analyze the 
Veteran's claim of entitlement to service connection for 
asbestos-related disease under these administrative protocols 
using the following criteria.  Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The Adjudication Manual contains guidelines for the 
development of asbestos exposure cases.  They indicate that 
inhalation of asbestos fibers can result in fibrosis and 
tumors, and produce pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of the pleura and peritoneum, and 
cancer of the lung, gastrointestinal tract, larynx, pharynx 
and urogenital system (except the prostate), with the most 
common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  The Adjudication Manual also 
acknowledges that high exposure to asbestos and a high 
prevalence of disease have been noted in the manufacture and 
servicing of friction products, such as clutch facings and 
brake linings.  Also noted is that the latent period varies 
from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

The Adjudication Manual provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  See also VAOPGCPREC 4- 
2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).

The Board also points out that the pertinent parts of the 
Manual guidelines on service connection in asbestos-related 
cases are not substantive rules, and that there is no 
presumption that a veteran was exposed to asbestos in 
service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000.

In a November 2002 statement, the Veteran relayed that he was 
exposed to asbestos in a building he worked in during service 
from 1985 to 1986.  Contained in the Veteran's service 
personnel records is an asbestos questionnaire where the 
Veteran reported exposure to asbestos during service, at his 
duty station, starting in October 1984, but no exposure to 
asbestos prior to service.  The Veteran was stationed at the 
same duty station until his discharge in November 1988.   
Service treatment records do not show any asbestos-related 
disorders.  At the time of the Veteran's discharge, a 
respiratory examination was normal and a chest x-ray was 
negative.

In May 1997, chest x-rays were performed and the initial 
impression noted broad pleural-based nodule along the left 
lateral chest wall at the level of the 7th rib in the 
axillary line.  The radiologist thought this could reflect 
old trauma or pleural thickening.  After review of prior 
chest x-rays, the radiologist amended the report, and noted 
that the pleural nodule is secondary to an area of pleural 
thickening due to a rib fracture and that there was no 
evidence of a lung nodule.  Other treatment records show a 
fracture of the 7th rib in January 1997.  More recently, in 
May 2004, chest x-rays reportedly showed that the lungs were 
clear with no visible pneumothoraces and no pleural 
effusions.  While treatment records have been obtained, no 
respiratory disability-associated with asbestos or other 
exposure-is shown.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, 
as here, the competent and persuasive medical evidence 
establishes that the Veteran does not have the claimed 
disability upon which to predicate a grant of service 
connection, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer, 3 Vet. App. at 225.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as competent, probative evidence does not support the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for disability claimed as a residual of 
asbestos exposure is denied.


REMAND

Unfortunately the Board finds that further RO action on the 
claims for service connection for arthritis and hypertension 
is warranted, even though such will, regrettably, further 
delay an appellate decision on these matters.  

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold for determining whether the evidence "indicates" 
that there "may" be a nexus between a current disability 
and an in-service event, injury, or disease is a low one.  
McLendon, 20 Vet. App. at 83.  Under the circumstances of 
this case, the Board finds that opinions by appropriate 
physicians would be helpful in resolving the claims for 
service connection. 

Considering the claim for service connection for 
hypertension, the Board notes that to warrant a diagnosis of 
hypertension for VA compensation purposes, the Veteran must 
meet the criteria delineated in 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1 (defining hypertensive vascular disease or 
hypertension for purposes of that section as diastolic blood 
pressure predominantly 90 mm. or greater and isolated 
systolic hypertension as systolic blood pressure 
predominantly 160 mm. or greater with diastolic blood 
pressure of less than 90mm).

Also, where a Veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946 and hypertension or arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Elevated blood pressure readings are shown during the 
Veteran's service.  For example, service treatment records 
show diastolic blood pressure readings of 90 or above on at 
least five occasions in February 1986.  Private treatment 
records also show diastolic blood pressure readings of 90 or 
above at different times during service.  The Veteran was 
provided a VA examination in November 2002, where 
hypertension was diagnosed.  No opinion as to the onset or 
etiology of hypertension was noted.  The Veteran did state 
that he was first told that his blood pressure was elevated 
in 1984-1985 while in the Marine Corps.  

The elevated blood pressure readings during service, taken 
together with the current diagnosis of hypertension, suggest 
that Veteran may have current hypertension related to 
service.  However, the record includes no actual opinion 
addressing the medical relationship, if any, between current 
hypertension, and service.  Under these circumstances, the 
Board finds that a medical opinion-based on full 
consideration of the Veteran's documented medical history and 
assertions, and supported by clearly-stated rationale-would 
be helpful in resolving the claim for service connection.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Considering the claim for service connection for arthritis, 
during the Veteran's service he complained of lower back pain 
in March 1982.  The assessment was muscle edema on left side 
of back.  After an in-service fall and mid back injury in 
November 1986, private x-rays were performed.  A 
straightening of the usually observed curvature of the 
cervical spine, compatible with muscle spasm, was shown.  A 
dorsal spine x-ray demonstrated the cartilage space to be 
well maintained, the pedicles well outlined, and no evidence 
of a compression fracture.  In an August 1992 report of 
medical history it was noted that the Veteran received 
physical therapy related to his lumbar spine from June 1991 
to June 1992, and that worker's compensation was granted in 
June 1992.  The Veteran also fractured a rib in January 1997 
after slipping on the ice.  In August 2000, the Veteran 
complained of neck pain after a motor vehicle accident.  
Cervical spine x-rays at that time showed diffuse osteopenia 
and degenerative changes with disc space narrowing C5-6 and 
C6-7 with osteophyte formation and encroachment upon the 
neural foramina at those levels.  In April 2003, the Veteran 
reported cervical pain after a bus stopped quickly and the 
Veteran's upper body thrust forward with an audible snap.  
More recently, May 2005 lumbosacral spine x-rays-taken after 
a motor vehicle accident-reportedly showed moderate 
degenerative osteophytes in the anterolateral aspect of the 
lower thoracic and the lumbar spine.  There was also a 
straightening of the lordotic curve, possibly due to muscle 
spasm.  The Veteran now asserts a relationship between 
current arthritis and his service.  

The report of a fall and back/neck pain during service, taken 
together with x-ray reports showing degenerative changes in 
the cervical and lumbosacral spine, suggest that Veteran may 
have current arthritis related to service.  However, the 
record includes no actual opinion addressing the medical 
relationship, if any, between current arthritis, and service.  
Under these circumstances, the Board finds that a medical 
opinion-based on full consideration of the Veteran's 
documented medical history and assertions, and supported by 
clearly-stated rationale-would be helpful in resolving the 
claim for service connection.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

As to the claim concerning the Veteran's psychiatric 
disorder, the evidence of record shows that the Veteran has 
been diagnosed with various psychiatric disorders.  For 
example, medical professionals have rendered diagnoses and 
assessments of hypochondriasis (April 1997); anxiety attack 
(May 1997); R/O (rule out) bipolar disorder with psychotic 
features (June 1997); depression and mild OCD (obsessive 
compulsive disorder) (March 2000); dysthymia (April 2001); 
R/O cyclothymia (August 2001); generalized anxiety disorder 
(April 2002); delusional disorder, R/O schizophrenia 
(paranoid type), and R/O OCD (September 2002); psychosis NOS 
(not otherwise specified), R/O PTSD (posttraumatic stress 
disorder), and R/O panic disorder (October 2002); major 
depressive disorder with psychotic features (December 2002); 
probable schizophrenia (January 2003); and schizophrenia, 
paranoid type (February 2005).  However, the record simply 
fails to establish that a current psychiatric disorder is 
medically related to any incident of service.

A June 1987 service personnel record shows that the Veteran 
was counseled for his performance and "character trait 
problems."  A Marine who served with the Veteran submitted a 
letter on his behalf, which stated that later in the 
Veteran's military career he seemed to struggle to perform 
his duties in a satisfactory fashion, even to the point of 
being counseled by the unit's First Sergeant.  The Marine 
referred to the behavior as a change in personality.  

A normal psychiatric evaluation was noted during the 
Veteran's September 1988 discharge examination and an August 
1992 examination for reenlistment in the reserves.  In 
reports of medical history completed by the Veteran in 
connection with these examinations, he reported having had no 
depression, excessive worry, or nervous trouble of any sort.  

Anxiety and an anxiety attack are noted in 1997.  During a 
May 1997 psychosocial assessment, the Veteran stated that he 
had no prior psychiatric hospitalizations.  He had been 
referred for the assessment after psychotic thought process, 
paranoia, somatic delusions, grandiosity, audio 
hallucinations and hyper religiosity.  On discharge from the 
hospital in June 1997, the diagnosis was rule out bipolar 
disorder with psychotic features.   

During an August 2001 private psychiatric consultation, the 
Veteran dated his first attacks of anxiety to an incident 
when he was in the Marine Corps in 1987.  Probable bipolar 
disorder and R/O paranoid schizophrenia were diagnosed in 
August 2001.   

During a November 2002 VA hypertension examination, the 
Veteran reported a history of psychiatric disorders 
(paranoia, hypochondria, anxiety, depression).  The examiner 
noted chronic anxiety in the impression.  

The Veteran was afforded a VA mental disorders examination in 
December 2002.  During the examination, the Veteran relayed 
abuse as a child growing up in Iraq, and that his father was 
killed when he was four years old.  He also reported 
experiencing high levels of anxiety and racing thoughts 
during his service in the Marine Corps.  The examiner noted 
that the Veteran presented with many symptoms of depression, 
anxiety, paranoia, obsessive compulsive behavior and 
hyperchondriasis.  The diagnosis was major depressive 
disorder with psychotic features, rule out bipolar disorder 
with psychotic features. In view of the above, an examination 
concerning the etiology of this condition is advisable. 
38 C.F.R. § 3.159.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should forward the Veteran's 
entire claims file (to include a complete 
copy of this REMAND) to an appropriate VA 
physician for a comprehensive review of 
the record and an opinion as to whether 
the Veteran has hypertension related to 
his service.

Specifically, the physician is asked to 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
hypertension had its onset in service, or 
was manifested to a compensable degree 
within the first post-service year.  In 
rendering the requested opinion, the 
physician should specifically consider and 
discuss the elevated blood pressure 
readings reflected during service. 

The physician should set forth a complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

2.  The RO should forward the Veteran's 
entire claims file (to include a complete 
copy of this REMAND) to an appropriate VA 
physician for a comprehensive review of 
the record and an opinion as to whether 
the Veteran has arthritis related to his 
service.

Specifically, the physician is asked to 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
arthritis had its onset in service, was 
manifested to a compensable degree within 
the first post-service year, or is 
otherwise related to service.  

The physician should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

3. The RO should forward the Veteran's 
entire claims file (to include a complete 
copy of this REMAND) to an appropriate VA 
physician for a comprehensive review of 
the record and an opinion as to whether 
the Veteran has a psychiatric disorder 
related to his service.

Specifically, the physician is asked to 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that a 
psychiatric disorder had its onset in 
service is otherwise related to service.  

The physician should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


